United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2197
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Kevin William Krejce,                     *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: April 29, 2008
                                  Filed: May 2, 2008
                                   ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Kevin Krejce appeals the 151-month prison term that the district court1 imposed
after he pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a). He
argues that his sentence is unreasonable and that the district court abused its discretion
by not properly considering relevant factors.

     When the applicable Guidelines range is undisputed, as it is here, we consider
whether the sentence is unreasonable in light of the 18 U.S.C. § 3553(a) factors. See

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
United States v. Booker, 543 U.S. 220, 261-62 (2005); United States v. Mathis, 451
F.3d 939, 941 (8th Cir. 2006) (review for reasonableness is akin to review for abuse
of discretion). We conclude that Krejce’s sentence at the bottom of the advisory
Guidelines range is not unreasonable. The record shows that the district court
considered only relevant factors--including Krejce’s two prior bank robbery
convictions and his commission of this offense while on supervised release for a
previous bank robbery, as well as the need to promote respect for the law and to afford
adequate deterrence--and we see no clear error of judgment in the court’s weighing
of those factors. See United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007)
(sentence within advisory Guidelines range is presumptively reasonable), cert. denied,
128 S. Ct. 1263 (2008); United States v. Haack, 403 F.3d 997, 1004 (8th Cir. 2005)
(listing factors that might signal abuse of discretion); see also United States v. Rita,
127 S. Ct. 2456, 2462 (2007) (approving appellate presumption of reasonableness).


      The judgment is affirmed.
                        ______________________________




                                          -2-